Case 8:18-cv-02869-CEH-CPT Document 346 Filed 09/10/21 Page 1 of 9 PageID 6635




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                              TAMPA DIVISION

 THE HURRY FAMILY REVOCABLE
 TRUST; SCOTTSDALE CAPITAL
 ADVISORS CORPORATION; and
 ALPINE SECURITIES
 CORPORATION,                                    CASE NO.: 8:18-cv-02869-VMC-CPT


       Plaintiffs/Counter-Defendants,

 vs.

 CHRISTOPHER FRANKEL,

       Defendant/Counter-Plaintiff.
 __________________________________/

 PLAINTIFFS SCOTTSDALE CAPITAL ADVISORS CORPORATION’S AND
     ALPINE SECURITIES CORPORATION’S MOTION TO COMPEL
      RESPONSES TO DISCOVERY IN AID OF EXECUTION AND
             INCORPORATED MEMORANDUM OF LAW

       Pursuant to Rule 69 and Rule 37, Federal Rules of Civil Procedure, Plaintiffs,

 Scottsdale Capital Advisors Corporation (“Scottsdale”) and Alpine Securities

 Corporation (“Alpine”) (collectively “Plaintiffs”), file this motion seeking entry of an

 order compelling Defendant, Christopher Frankel (“Frankel”), to respond to Plaintiffs’

 discovery in aid of execution.

                     INTRODUCTION AND BACKGROUND

       After a week-long trial, the jury in this case entered a verdict finding that Frankel

 misappropriated Plaintiffs’ trade secrets and awarded Plaintiffs $932,000.00 in

 damages. See Dkt. 302. Shortly thereafter, the Clerk of Court entered a Judgment in a
Case 8:18-cv-02869-CEH-CPT Document 346 Filed 09/10/21 Page 2 of 9 PageID 6636




 Civil Case in favor of Alpine and Scottsdale for $932,000.00 (“Judgment”). See Dkt.

 304. After the Judgment was entered, the 30-day automatic stay provided by Rule

 62(a) went into effect. The automatic stay period concluded on June 7, 2021.

           During the automatic stay, Frankel did not post a bond or take any other action

 to stay discovery. On July 19, 2021, well-after the automatic stay expired, Plaintiffs

 served interrogatories and requests for production in aid of execution on Frankel (the

 “Discovery Requests”). Eighteen days later, Frankel filed a Motion to Stay Execution

 and Discovery in Aid of Execution on Judgment and To Approve Security [Dkt. 344]

 (“Motion to Stay”). In the Motion to Stay, Frankel asks the court to stay discovery

 upon Frankel’s deposit of “security.” But Frankel proposed cash “security” in an

 amount hundreds of thousands of dollars less than the Judgment. Id. As explained in

 Plaintiffs’ response to the Motion to Stay [Dkt. 345] (the “Response”), there is no legal

 or equitable basis for the relief Frankel sought in the Motion to Stay.

           Nonetheless, rather than provide substantive responses to the Discovery

 Requests, Frankel asserted his delayed motion for stay as a basis for an objection to

 each and every discovery request. He responded to each: “Prematurity – Frankel has

 moved to stay discovery in aid of execution (Doc 344), and Alpine’s and Scottdale’s

 discovery in aid of execution is premature until the court rules on Frankel’s motion to

 stay.” Copies of Frankel’s responses are attached as Exhibits A and B.




                                              2
 4843-6641-7910, v. 2
Case 8:18-cv-02869-CEH-CPT Document 346 Filed 09/10/21 Page 3 of 9 PageID 6637




            Other than the “prematurity” objection, Frankel’s only other objections to the

 Discovery Requests are to Request for Production number 3, and Interrogatory

 numbers 1, 2, and 4.1

            Because       Frankel’s      “prematurity”         objection       is   improper   and   legally

 unsupported, that objection should be overruled, and this Court should compel

 Frankel to answer the Discovery Requests in full.

           ARGUMENT AND INCORPORATED MEMORANDUM OF LAW

       A. This Court should compel Frankel to respond to the Discovery Requests and
          overrule his “prematurity” objection.

            Federal Rule of Civil Procedure 69(a)(2) governs the discovery a judgment

 creditor may obtain in aid of the judgment’s execution. Fed. R. Civ. P. 69(a)(2).

 Rule 69(a)(2) provides that “[i]n aid of the judgment or execution ... the judgment

 creditor ... may obtain discovery from any person—including the judgment debtor—

 as provided in these rules or by the procedure of the state where the court is located.”

 Fed. R. Civ. P. 69(a)(2).

            Here, Plaintiffs served the Discovery Requests after expiration of the automatic

 stay. Rather than respond to the Discovery Requests, Frankel objected to each as

 premature due to his pending Motion to Stay. However, the mere filing of a motion to

 stay does not permit Frankel to disregard his discovery obligations. See Romacorp, Inc.

 v. Prescient, Inc., 2011 WL 2312563 at *2 (S.D. Fla. June 8, 2011) (finding no error in




 1
     Alpine and Scottsdale do not waive their right to challenge these other objections.
                                                           3
 4843-6641-7910, v. 2
Case 8:18-cv-02869-CEH-CPT Document 346 Filed 09/10/21 Page 4 of 9 PageID 6638




 the magistrate judge requiring a party to respond to discovery while its motion to stay

 was pending and noting that “the [party seeking a stay] cites no case law that suggests

 a party may simply ignore its discovery obligations while a motion to stay is pending,

 nor have I found any”). In fact, Rule 62(b) explicitly states that a stay only “takes effect

 when the court approves the bond or other security,” and that has not occurred in this

 case. Accordingly, Frankel’s prematurity objection is improper and should be

 overruled.

           If Frankel wanted to obtain a stay of discovery, the Federal Rules of Civil

 Procedure provided a mechanism for him to do that. Under Rule 62(a), Frankel

 enjoyed a 30-day automatic stay of proceedings once the judgment was entered. Fed.

 R. Civ. P. 62(a). During this automatic stay period, Frankel could have posted a bond

 or other security such that the stay could have been extended under Rule 62(b). Fed.

 R. Civ. P. 62(b).

           Frankel decided not to provide a bond or other security during the automatic

 stay period. Even after the automatic stay concluded, Frankel still did nothing. In fact,

 it was not until weeks after Plaintiffs served their Discovery Requests that Frankel

 finally filed his Motion to Stay. But even then, Frankel failed to post a bond or other

 security sufficient to justify and entitle him to a stay of discovery. Instead, he asks the

 Court to approve “security” in an amount hundreds of thousands of dollars less than

 the Judgment, thereby defeating the entire purpose of the stay procedure. Cont’l Cas.

 Co. v. First Fin. Emp. Leasing, 2010 WL 5421337 at *1 (M.D. Fla. Dec. 27, 2010) (a



                                              4
 4843-6641-7910, v. 2
Case 8:18-cv-02869-CEH-CPT Document 346 Filed 09/10/21 Page 5 of 9 PageID 6639




 party seeking a stay is normally “required to post a bond sufficient to protect fully the

 prevailing party’s interest in the judgment.” (citations and quotations omitted)).

           In short, the Rules provide a mechanism for Frankel to obtain the stay he desires

 so he can avoid (at least temporarily) responding to the Discovery Requests. But

 instead of posting a bond sufficient to protect Alpine and Scottsdale’s judgment,

 Frankel chose to petition the Court to allow him to post collateral in an amount that

 fails to secure the Judgment. Without the judgment secured and a stay in place,

 Frankel must comply with his discovery obligations. Accordingly, this Court should

 overrule his prematurity objection and require Frankel to provide responses to the

 Discovery Requests.

      B. Any objections not asserted in response to the Discovery Requests have now
         been waived.

           “A party failing to serve an objection to a discovery request within the time

 required by Fed.R.Civ.P. 33 or 34, in the absence of good cause or of an extension of

 time to do so, waives the right to later raise objections.” Third Party Verification, Inc. v.

 SignatureLink, Inc., 2007 WL 1288361, *2 (M.D. Fla. May 2, 2007); Romacorp, Inc. v.

 Prescient, Inc., 2011 WL 2312563 at *2 (S.D. Fla. June 8, 2011) (“When a party fails to

 timely object to interrogatories, production requests or other discovery efforts, the

 objections are deemed waived.”) (citations and quotations omitted).

           Other than his “prematurity” objection, Frankel asserted other objections to one

 request for production and three interrogatories. Because Frankel did not assert any

 other objections within the time period permitted by the rules, he has waived all other

                                               5
 4843-6641-7910, v. 2
Case 8:18-cv-02869-CEH-CPT Document 346 Filed 09/10/21 Page 6 of 9 PageID 6640




 objections. See Third Party Verification, 2007 WL 1288361 at *2; Romacorp, 2011 WL

 2312563 at *2.

      C. This Court should award Alpine and Scottsdale their attorneys’ fees incurred
         in bringing this motion.

           Rule 37(a)(5)(A) “requires an award of reasonable expenses, including

 attorney’s fees, against a party or attorney whose conduct necessitated a discovery

 motion if the motion is granted, or if the requested discovery is provided after the

 motion is filed.” Foodonics International, Inc. v. Srochi, 2019 WL 12304382 (M.D. Fla.

 Dec. 31, 2019); Fed. R. Civ. P. 37(a)(5)(A). However, the court must not order this

 payment if: “(i) the movant filed the motion before attempting in good faith to obtain

 the disclosure or discovery without court action; (ii) the opposing party's

 nondisclosure, response, or objection was substantially justified; or (iii) other

 circumstances make an award of expenses unjust.” Fed. R. Civ. P. 37(a)(5)(A)(i)-(iii).

           None of the exceptions to Rule 37(a)(5)(A) apply in this case. Counsel for

 Plaintiffs conferred with Frankel’s counsel prior to filing this motion and advised him

 that the mere filing of a motion to stay does not suspend Frankel’s discovery

 obligations. Nonetheless, Frankel’s counsel would not agree to withdraw the objection

 and respond to the Discovery Requests. Accordingly, Plaintiffs attempted to confer in

 good faith before filing this motion. The exception set forth in Rule 37(a)(5)(A)(i) does

 not apply.

           Likewise, the exception set forth in Rule 37(a)(5)(A)(ii) does not apply as

 Frankel’s failure to substantively respond to the Discovery Requests is not

                                            6
 4843-6641-7910, v. 2
Case 8:18-cv-02869-CEH-CPT Document 346 Filed 09/10/21 Page 7 of 9 PageID 6641




 substantially justified. Frankel has failed to identify any case or rule that supports the

 premise that one can ignore one’s discovery obligations by filing a motion to stay. And

 Frankel has been advised of the case law supporting the contrary. Accordingly,

 Frankel’s “prematurity” objection and failure to substantively respond to the

 Discovery Requests is not substantially justified.

           Finally, there are no other circumstances that would make an award of expenses

 unjust. The Federal Rules of Civil Procedure provide a mechanism to stay proceedings

 to enforce a judgment by providing a bond or other adequate security. However,

 Frankel failed to avail himself of that mechanism by refusing to provide a bond or

 other security in an amount to fully protect Plaintiffs’ interest in the Judgment.

 Instead, Frankel elected to petition the Court to provide security in an amount

 substantially less than the amount of the Judgment, and then attempted to rely on his

 pending Motion to Stay to avoid his discovery obligations. Under the circumstances,

 an award of expenses is not unjust. To the contrary, justice requires Frankel bear the

 consequences of his tactical decision.

           Since none of the exceptions set forth in Rule 37(a)(5)(A)(i)-(iii) apply, the Court

 should award Plaintiffs their reasonable expenses, including attorneys’ fees, incurred

 in bringing this motion in the event this motion is granted. See Fed. R. Civ. P.

 37(a)(5)(A); Hatfield v. A+ Nursetemps, Inc., 2012 WL 1326120, at *6 (M.D. Fla. Apr.

 17, 2012); Tarzia v. Am. Sec. Ins. Co., 282 F.R.D. 669, 671 (M.D. Fla. 2012).

           WHEREFORE, Plaintiffs respectfully request this Court enter an order

 (i) overruling Frankel’s “prematurity” objection and compelling Frankel to respond to
                                                7
 4843-6641-7910, v. 2
Case 8:18-cv-02869-CEH-CPT Document 346 Filed 09/10/21 Page 8 of 9 PageID 6642




 the Discovery Requests; (ii) precluding Frankel from asserting any additional

 objections when responding to the Discovery Requests; (iii) awarding Plaintiffs their

 reasonable attorneys’ fees and costs incurred in this action; and (iv) granting such

 further relief as the Court deems just and proper.

                             Local Rule 3.01(g) Certification

           The undersigned counsel has conferred in good faith with Defendant’s counsel

 regarding this motion, and Defendant’s counsel has advised they oppose the relief

 sought herein.


                                          /s/ Kenneth G. Turkel
                                          Kenneth G. Turkel – FBN 867233
                                          E-mail: kturkel@bajocuva.com
                                          David A. Hayes – FBN 96657
                                          E-mail: dhayes@bajocuva.com
                                          James C. Mooney – FBN 111668
                                          E-mail: jmooney@bajocuva.com
                                          BAJO | CUVA | COHEN | TURKEL
                                          100 North Tampa Street, Suite 1900
                                          Tampa, Florida 33602
                                          Tel: (813) 443-2199
                                          Fax: (813) 443-2193

                                          and

                                          Kristin A. Norse - FBN 0965634
                                          KNorse@kmf-law.com
                                          Katherine Earle Yanes - FBN 0159727
                                          KYanes@kmf-law.com
                                          KYNES, MARKMAN & FELMAN, P.A.
                                          Post Office Box 3396
                                          Tampa, Florida 33601
                                          (813) 229-1118
                                          (813) 221-6750
                                          Attorneys for Plaintiffs

                                             8
 4843-6641-7910, v. 2
Case 8:18-cv-02869-CEH-CPT Document 346 Filed 09/10/21 Page 9 of 9 PageID 6643




                            CERTIFICATE OF SERVICE

           I HEREBY CERTIFY that on September 10, 2021, the foregoing document

 was filed with the Court’s CM/ECF system, which will send electronic notice to all

 counsel of record.

                                /s/ Kenneth G. Turkel
                                      Attorney




                                         9
 4843-6641-7910, v. 2
